Citation Nr: 1631524	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a disability manifested by joint pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to January 2005 and from December 2007 to December 2008, including service in Iraq/Kuwait in 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran originally requested a Board videoconference hearing in his April 2010 substantive appeal.  The request was withdrawn over the telephone, as documented in a December 2010 Report of General Information in the Veteran's claims file.  The Veteran has not since tried to reschedule his hearing, and as a result, the Board deems his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been afforded several VA examinations in regard to these claims during the appeal period, but the examinations are not adequate for adjudicatory purposes.  On remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his left knee and joint pain conditions, to include a complete discussion of whether these conditions are part of an undiagnosed Gulf War illness.  

In addition, the Board notes that there is a July 2009 treatment note in the Veteran's service treatment records (STRs) suggesting there was a line of duty determination for his left knee pain and a pending line of duty determination for his bilateral hand pain.  Corresponding line of duty determinations regarding the left knee and bilateral hands are not of record.  On remand, the AOJ should conduct all appropriate development to ensure that the claims file contains the Veteran's complete medical and personnel records from active service and the Army National Guard.

In addition, the Board observes that an August 2009 VA treatment note reflects an EMG and nerve conduction study were recommended to assess the Veteran's upper and lower extremity complaints, which included bilateral hand pain.  The provider suspected the Veteran might have bilateral carpal tunnel syndrome.  It is unclear if the EMG and nerve conduction studies were completed, as no such records are associated with the claims file.  On remand, these test results should be obtained, if extant, as well as any outstanding VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical and personnel records from active duty and National Guard service, to specifically include the missing July 2009 line of duty determinations of the left knee and bilateral hands.  The claims folder should document the efforts made to obtain these records, along with any negative responses.

2.  Obtain all outstanding VA treatment records, to specifically include any results of an EMG and/or nerve conduction study tests conducted in August 2009 and all records dated since September 2015.  The claims folder should document the efforts made to obtain these records, along with any negative responses.

3.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records of the Veteran's left knee and joint pain conditions.

4.  Then schedule the Veteran for a VA examination with a physician to determine the nature and etiology of his left knee pain and joint pain conditions.  The examiner must review the claims file in conjunction with the examination.  All appropriate tests should be conducted.  The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by left knee pain or joint pain (other than in the lumbar spine, which is already service-connected) that is attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern in the left knee or joints other than the lumbar spine consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern in the left knee or joints other than the lumbar spine is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures during the Veteran's service in Southwest Asia.

(d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder in the left knee or joints other than the lumbar spine had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

The examiner must provide a complete rationale for each opinion given, including a determination that he/she is unable to provide an opinion without resorting to speculation.
 
5.  Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




